DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 8/27/2019.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Carter (US 2018/0188906 A1) in view of Fu et al. (US 2020/0410390 A1, hereinafter Fu).

As to independent claim 1, Carter teaches a system comprising:
at least one hardware processor (figure 2 part 240); and
a computer-readable medium (figure 2 part 248) storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
training a model, the training utilizing a first set of training data stored in a database (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application module associated with the particular action, …, or a combination therein,” paragraph 0108 lines 11-19);
receiving, from a user interface, a request for recommended values (figure 4B parts 434A-C under heading “Actions based on your preferences”) of a first type for display in a first area of the user interface (“FIG. 4B is a conceptual diagram illustrating an example 
calculating, using the model, a set of one or more recommended values (figure 4B parts 434A-C under heading “Actions based on your preferences”) of the first type (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5);
identifying a set of additional values (figure 4B part 434D under heading “Other users also use…”) of the first type (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5);
causing simultaneous rendering of the set of one or more recommended values of the first type and the set of additional values of the first type in the first area of the user interface (figure 4B parts 434A-D);
receiving feedback about at least one value in the set of additional values (user selects figure 4B part 434D under heading “Other users also use…”);
retraining the model based on the feedback (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application module associated with the particular action, …, or a combination therein,” paragraph 0108 lines 11-19); and
repeating the calculating, identifying, causing (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5), receiving (user selects figure 4B part 434D under heading “Other users also use…”), and retraining using the retrained model (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application module associated with the particular action, …, or a combination therein,” paragraph 0108 lines 11-19).

Fu teaches a system wherein training and retraining a model comprises training and retraining a machine learned model using a machine learning algorithm (“A machine learning model is usually trained using a mathematical function on historical usage data of a target process,” paragraph 0001 lines 2-4; “A precision metric is computed that is based on a number of times predictions made by the model are used. The precision metric identifies when the model does not represent the input features of a target application thereby indicating that the model should be retrained with more relevant training data,” paragraph 0004 lines 10-19).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model of Carter to comprise the machine learned model of Fu.  One would have been motivated to make such a combination to improve accuracy of the model (see “The accuracy of the predictions made by a machine learning model may degrade over time,” Fu paragraph 0004 lines 3-5).

As to dependent claim 4, the rejection of claim 1 is incorporated.  Carter/Fu further teaches a system wherein the feedback includes positive interaction with the at least one value in the user interface (“Responsive to outputting the plurality of action graphical elements 434, PSD 112 may detect a second user input at a location 496 of PSD 112 at which action graphical element 434A is displayed. PSD 112 may determine 

As to independent claim 8, Carter teaches a method comprising:
training a model, the training utilizing a first set of training data stored in a database (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application module associated with the particular action, …, or a combination therein,” paragraph 0108 lines 11-19);
receiving, from a user interface, a request for recommended values (figure 4B parts 434A-C under heading “Actions based on your preferences”) of a first type for display in a first area of the user interface (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5);
calculating, using the model, a set of one or more recommended values (figure 4B parts 434A-C under heading “Actions based on your preferences”) of the first type (“FIG. 4B is a conceptual diagram illustrating 
identifying a set of additional values (figure 4B part 434D under heading “Other users also use…”) of the first type (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5);
causing simultaneous rendering of the set of one or more recommended values of the first type and the set of additional values of the first type in the first area of the user interface (figure 4B parts 434A-D);
receiving feedback about at least one value in the set of additional values (user selects figure 4B part 434D under heading “Other users also use…”);
retraining the model based on the feedback (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application module associated with the particular action, …, or a combination therein,” paragraph 0108 lines 11-19); and
repeating the calculating, identifying, causing (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that 
Carter does not appear to expressly teach a method wherein training and retraining a model comprises training and retraining a machine learned model using a machine learning algorithm.
Fu teaches a method wherein training and retraining a model comprises training and retraining a machine learned model using a machine learning algorithm (“A machine learning model is usually trained using a mathematical function on historical usage data of a target process,” paragraph 0001 lines 2-4; “A precision metric is computed that is based on a number of times predictions made by the model are used. The precision metric identifies when the model does not represent the input features of a target application thereby indicating that the model should be retrained with more relevant training data,” paragraph 0004 lines 10-19).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model of Carter to comprise the machine learned model of Fu.  One would have been motivated to make see “The accuracy of the predictions made by a machine learning model may degrade over time,” Fu paragraph 0004 lines 3-5).

As to dependent claim 11, the rejection of claim 8 is incorporated.  Carter/Fu further teaches a method wherein the feedback includes positive interaction with the at least one value in the user interface (“Responsive to outputting the plurality of action graphical elements 434, PSD 112 may detect a second user input at a location 496 of PSD 112 at which action graphical element 434A is displayed. PSD 112 may determine the second user input selects action graphical element 434A based on the location 496 of the second user input. Responsive to determining the second user input selects action graphical element 434A, computing device 110 may execute the action corresponding to the associated with the selected application icon graphical element 434,” Carter paragraph 0104 lines 1-10).

As to independent claim 15, Carter teaches a non-transitory machine-readable medium (figure 2 part 248) storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
training a model, the training utilizing a first set of training data stored in a database (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application 
receiving, from a user interface, a request for recommended values (figure 4B parts 434A-C under heading “Actions based on your preferences”) of a first type for display in a first area of the user interface (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5);
calculating, using the model, a set of one or more recommended values (figure 4B parts 434A-C under heading “Actions based on your preferences”) of the first type (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5);
identifying a set of additional values (figure 4B part 434D under heading “Other users also use…”) of the first type (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5);
causing simultaneous rendering of the set of one or more recommended values of the first type and the set of additional values of the first type in the first area of the user interface (figure 4B parts 434A-D);
receiving feedback about at least one value in the set of additional values (user selects figure 4B part 434D under heading “Other users also use…”);
retraining the model based on the feedback (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application module associated with the particular action, …, or a combination therein,” paragraph 0108 lines 11-19); and
repeating the calculating, identifying, causing (“FIG. 4B is a conceptual diagram illustrating an example graphical user interface 414B that includes dynamically generated subsets of actions, which are displayed by computing device 110 in response to determining a user input is a second type of user input,” paragraph 0100 lines 1-5), receiving (user selects figure 4B part 434D under heading “Other users also use…”), and retraining using the retrained model (“APM 122 assigns a higher relevancy score to a particular action the more the active user of computing device 110 uses the particular action, the more the active user utilizes a particular application module associated with the particular action, …, or a combination therein,” paragraph 0108 lines 11-19).

Fu teaches a medium wherein training and retraining a model comprises training and retraining a machine learned model using a machine learning algorithm (“A machine learning model is usually trained using a mathematical function on historical usage data of a target process,” paragraph 0001 lines 2-4; “A precision metric is computed that is based on a number of times predictions made by the model are used. The precision metric identifies when the model does not represent the input features of a target application thereby indicating that the model should be retrained with more relevant training data,” paragraph 0004 lines 10-19).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model of Carter to comprise the machine learned model of Fu.  One would have been motivated to make such a combination to improve accuracy of the model (see “The accuracy of the predictions made by a machine learning model may degrade over time,” Fu paragraph 0004 lines 3-5).

As to dependent claim 18, the rejection of claim 15 is incorporated.  Carter/Fu further teaches a medium wherein the feedback includes positive interaction with the at least one value in the user interface (“Responsive to outputting the plurality of action graphical elements 434, PSD 112 may detect a second user input at a location 496 of PSD 112 at which action graphical element 434A is displayed. PSD 112 may determine .

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Carter in view of Fu and Prasad et al. (US 2014/0298194 A1, hereinafter Prasad).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Carter/Fu does not appear to expressly teach a system wherein the set of additional values include only values randomly selected from a subset of possible values of the first type.
Prasad teaches a system wherein the set of additional values include only values randomly selected from a subset of possible values of the first type (“It is advantageous to periodically display random navigation options to the user; otherwise, the system tends to only present the user with navigation options that the user has viewed before,” paragraph 0046 lines 4-7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the additional values of Carter/Fu to comprise the randomness of Prasad.  One would have been motivated to make such a combination such that “the user is more likely to navigate to unexplored 

As to dependent claim 3, the rejection of claim 2 is incorporated.  Carter/Fu/Prasad further teaches a system wherein the set of additional values include only values randomly selected (“It is advantageous to periodically display random navigation options to the user; otherwise, the system tends to only present the user with navigation options that the user has viewed before,” Prasad paragraph 0046 lines 4-7) from a subset of possible values of the first type (“If the user input is a second type of user input (“2.sup.nd type” branch of 508), computing device 110 may output a graphical indication of the subset of actions (516). APM 122 may generate graphical user interface 414B, which may include action graphical elements 434. Each action graphical element 434 may correspond to a respective action in the subset of actions,” Carter paragraph 0115 lines 1-7).

As to dependent claim 9, the rejection of claim 8 is incorporated.
Carter/Fu does not appear to expressly teach a method wherein the set of additional values include only values randomly selected from a subset of possible values of the first type.
Prasad teaches a method wherein the set of additional values include only values randomly selected from a subset of possible values of the first type (“It is advantageous to periodically display random navigation options to the user; otherwise, 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the additional values of Carter/Fu to comprise the randomness of Prasad.  One would have been motivated to make such a combination such that “the user is more likely to navigate to unexplored areas of the application, and the user may find some useful functionality or content in these unexplored areas” (Prasad paragraph 0046 lines 7-11).

As to dependent claim 10, the rejection of claim 9 is incorporated.  Carter/Fu/Prasad further teaches a method wherein the set of additional values include only values randomly selected (“It is advantageous to periodically display random navigation options to the user; otherwise, the system tends to only present the user with navigation options that the user has viewed before,” Prasad paragraph 0046 lines 4-7) from a subset of possible values of the first type (“If the user input is a second type of user input (“2.sup.nd type” branch of 508), computing device 110 may output a graphical indication of the subset of actions (516). APM 122 may generate graphical user interface 414B, which may include action graphical elements 434. Each action graphical element 434 may correspond to a respective action in the subset of actions,” Carter paragraph 0115 lines 1-7).

As to dependent claim 16, the rejection of claim 15 is incorporated.

Prasad teaches a medium wherein the set of additional values include only values randomly selected from a subset of possible values of the first type (“It is advantageous to periodically display random navigation options to the user; otherwise, the system tends to only present the user with navigation options that the user has viewed before,” paragraph 0046 lines 4-7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the additional values of Carter/Fu to comprise the randomness of Prasad.  One would have been motivated to make such a combination such that “the user is more likely to navigate to unexplored areas of the application, and the user may find some useful functionality or content in these unexplored areas” (Prasad paragraph 0046 lines 7-11).

As to dependent claim 17, the rejection of claim 16 is incorporated.  Carter/Fu/Prasad further teaches a medium wherein the set of additional values include only values randomly selected (“It is advantageous to periodically display random navigation options to the user; otherwise, the system tends to only present the user with navigation options that the user has viewed before,” Prasad paragraph 0046 lines 4-7) from a subset of possible values of the first type (“If the user input is a second type of user input (“2.sup.nd type” branch of 508), computing device 110 may output a graphical indication of the subset of actions (516). APM 122 may generate graphical .

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Carter in view of Fu and Urasaki et al. (US 9798450 B1, hereinafter Urasaki).

As to dependent claim 5, the rejection of claim 1 is incorporated.
Carter/Fu does not appear to expressly teach a system wherein the feedback includes an explicit rating provided by a user, via the user interface, for each of the at least one value.
Urasaki teaches a system wherein the feedback includes an explicit rating provided by a user, via the user interface, for each of the at least one value (“FIG. 2B illustrates the behavior of a button that provides a rate option. The button at rest 210 presents an icon and the expansion symbol, and the expanded state 212 includes the icon and an option to rate an item. In some implementations, when the viewer clicks on the ‘Rate’ option of button 214, a pop-up window enables the user to select how many stars to give to the item, and to enter other related information, e.g., a comment about the item (e.g., ‘Excellent product!’). In the embodiment of FIG. 2B, the user has clicked on the 4th star, given the item a four-star rating, and the option is presented with dark shading and the text ‘Rated,’” column 7 lines 52-62).


As to dependent claim 6, the rejection of claim 1 is incorporated.
Carter/Fu does not appear to expressly teach a system wherein the feedback includes a key performance indicator (KPI) related to each of the at least one value.
Urasaki teaches a system wherein the feedback includes a key performance indicator (KPI) related to each of the at least one value (“FIG. 2B illustrates the behavior of a button that provides a rate option. The button at rest 210 presents an icon and the expansion symbol, and the expanded state 212 includes the icon and an option to rate an item. In some implementations, when the viewer clicks on the ‘Rate’ option of button 214, a pop-up window enables the user to select how many stars to give to the item, and to enter other related information, e.g., a comment about the item (e.g., ‘Excellent product!’). In the embodiment of FIG. 2B, the user has clicked on the 4th star, given the item a four-star rating, and the option is presented with dark shading and the text ‘Rated,’” column 7 lines 52-62).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering of Carter/Fu to comprise the button of Urasaki.  One would have been motivated to make such a combination to allow the user to provide precise and deliberate feedback.

claim 12, the rejection of claim 8 is incorporated.
Carter/Fu does not appear to expressly teach a method wherein the feedback includes an explicit rating provided by a user, via the user interface, for each of the at least one value.
Urasaki teaches a method wherein the feedback includes an explicit rating provided by a user, via the user interface, for each of the at least one value (“FIG. 2B illustrates the behavior of a button that provides a rate option. The button at rest 210 presents an icon and the expansion symbol, and the expanded state 212 includes the icon and an option to rate an item. In some implementations, when the viewer clicks on the ‘Rate’ option of button 214, a pop-up window enables the user to select how many stars to give to the item, and to enter other related information, e.g., a comment about the item (e.g., ‘Excellent product!’). In the embodiment of FIG. 2B, the user has clicked on the 4th star, given the item a four-star rating, and the option is presented with dark shading and the text ‘Rated,’” column 7 lines 52-62).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering of Carter/Fu to comprise the button of Urasaki.  One would have been motivated to make such a combination to allow the user to provide precise and deliberate feedback.

As to dependent claim 13, the rejection of claim 8 is incorporated.
Carter/Fu does not appear to expressly teach a method wherein the feedback includes a key performance indicator (KPI) related to each of the at least one value.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering of Carter/Fu to comprise the button of Urasaki.  One would have been motivated to make such a combination to allow the user to provide precise and deliberate feedback.

As to dependent claim 19, the rejection of claim 15 is incorporated.
Carter/Fu does not appear to expressly teach a medium wherein the feedback includes an explicit rating provided by a user, via the user interface, for each of the at least one value.
Urasaki teaches a medium wherein the feedback includes an explicit rating provided by a user, via the user interface, for each of the at least one value (“FIG. 2B illustrates the behavior of a button that provides a rate option. The button at rest 210 presents an icon and the expansion symbol, and the expanded state 212 includes the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering of Carter/Fu to comprise the button of Urasaki.  One would have been motivated to make such a combination to allow the user to provide precise and deliberate feedback.

As to dependent claim 20, the rejection of claim 15 is incorporated.
Carter/Fu does not appear to expressly teach a medium wherein the feedback includes a key performance indicator (KPI) related to each of the at least one value.
Urasaki teaches a medium wherein the feedback includes a key performance indicator (KPI) related to each of the at least one value (“FIG. 2B illustrates the behavior of a button that provides a rate option. The button at rest 210 presents an icon and the expansion symbol, and the expanded state 212 includes the icon and an option to rate an item. In some implementations, when the viewer clicks on the ‘Rate’ option of button 214, a pop-up window enables the user to select how many stars to give to the item, and to enter other related information, e.g., a comment about the item (e.g., ‘Excellent product!’). In the embodiment of FIG. 2B, the user has clicked on the 4th star, given the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering of Carter/Fu to comprise the button of Urasaki.  One would have been motivated to make such a combination to allow the user to provide precise and deliberate feedback.

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Carter in view of Fu and Rohler (“The Magical <iframe> Tag: An Introduction,” 9 August 2018, https://web.archive.org/web/20180809001150/https://www.dwuser.com/education/content/the-magical-iframe-tag-an-introduction/).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Carter/Fu does not appear to expressly teach a system wherein the calculating is performed in response to receiving a first call from the user interface and wherein the identifying is performed in response to receiving a second call from the user interface.
Rohler teaches a system wherein the calculating is performed in response to receiving a first call from the user interface and wherein the identifying is performed in response to receiving a second call from the user interface (“anything that goes on a webpage can be displayed inside an iframe,” page 2 paragraph 2 line 2; “Every iframe in your page requires a separate request to the server,” page 5 paragraph 2 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering of 

As to dependent claim 14, the rejection of claim 8 is incorporated.
Carter/Fu does not appear to expressly teach a method wherein the calculating is performed in response to receiving a first call from the user interface and wherein the identifying is performed in response to receiving a second call from the user interface.
Rohler teaches a method wherein the calculating is performed in response to receiving a first call from the user interface and wherein the identifying is performed in response to receiving a second call from the user interface (“anything that goes on a webpage can be displayed inside an iframe,” page 2 paragraph 2 line 2; “Every iframe in your page requires a separate request to the server,” page 5 paragraph 2 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering of Carter/Fu to comprise the iframes of Rohler.  One would have been motivated to make such a combination to enable a more modular design (“This example shows the biggest benefit of iframes – modularization of content,” page 4 paragraph 5 line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 7856380 B1 disclosing display of recommended values and additional values
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Ryan Barrett/
Primary Examiner, Art Unit 2145